UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7586


JOSE D. BONILLA,

                  Plaintiff – Appellant,

             v.

LARRY HUFFMAN, Regional Director; L. HAYDEN, Officer; W. R.
HENSLEY, Hearing Officer,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00342-gec-mfu)


Submitted:    December 29, 2009             Decided:   January 19, 2010


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose D. Bonilla, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose   D.    Bonilla   appeals   the   district   court’s     order

dismissing his 42 U.S.C. § 1983 (2006) civil rights action as

frivolous     under     28   U.S.C.   § 1915A(b)(1)    (2006).       We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court. *             Bonilla

v. Huffman, No. 7:09-cv-00342-gec-mfu (W.D. Va. Aug. 12, 2009).

We   dispense   with     oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




      *
       In addition to seeking review of the district court’s
dismissal of his complaint, Bonilla also asserts on appeal that
he was not afforded the opportunity to amend the complaint.
Generally, a pro se litigant’s pleadings should be construed
liberally to avoid inequity.     See Gordon v. Leeke, 574 F.2d
1147, 1151 (4th Cir. 1978).    If a pro se complaint contains a
potentially cognizable claim, the plaintiff should be given an
opportunity to particularize his allegations.    See Coleman v.
Peyton, 340 F.2d 603, 604 (4th Cir. 1965) (per curiam). Because
Bonilla’s allegations fail to give rise to a potentially
cognizable claim under § 1983, the district court did not err in
denying Bonilla the opportunity to amend his complaint prior to
dismissing it.



                                       2